Justice MARQUEZ,
concurring in part and concurring in the judgment.
{12 To the extent that the majority relies here on its decision in Allen v. People, 2013 CO 44, 307 P.3d 1102, 2013 WL 8823904, I write separately to note my disagreement with that opinion. Maj. op. 18; Allen, 1133-389 J., concurring in the judgment). Nonetheless, I concur in the remainder of the opinion and in the judgment today because I agree with the majority that the court of appeals erred insofar as it held that Uribe-Sanchez's behavior during the sexual assault "promoted" a relationship with the victim primarily for purposes of sexual victimization. Maj. op. 110.
Justice COATS, dissenting.
113 For the reasons offered in my separate opinion in Allen v. People, 2013 CO 44, 307 P.3d 1102, 2013 WL 8823904, also released today, I disagree with majority's interpretation of the "established or promoted" language of section 18-8-414.5(1)(a@)(II1), CRS. (2012). Although I would also find clearly erroneous the sentencing court's determination that the defendant promoted a relationship with the victim by forcibly raping her, I nevertheless believe that under a proper construction of subparagraph (IIl), the defendant's act of breaking into the vie-tim's home and forcibly raping her could not be the product of, or be facilitated by, any *1093relationship with her, and was therefore committed by him in the capacity of being a stranger.
114 Because I would affirm the court of appeals, albeit on other grounds, I respectively dissent.